Title: From John Adams to Hannah Adams, 16 March 1804
From: Adams, John
To: Adams, Hannah



Miss Adams
Quincy March 16 1804

I have received your favour of March the fifth and what Shall I Say to you, on the great Subject of Religion? I will Say this, I am determined to entertain no Superstition nor enthusiam, and to make no Pharisaical Ostentation, about Religion, and therefore that I protest against  any Insertion of my name in your Book, among eminent Laymen. My Name, which can never be and ought never to be of any Authority in matters of Religion, would make a ridiculous figure among the mighty Characters, which you cannot fail to collect upon Such an Occasion.—I have committed nothing to writing on this interesting Subject.
No inconsiderable portion of my Life for fifty years has been passed in the Society of Skepticks Atheists and Deists. I have heard their Reasonings, Ridicule, Scoffs and Sarcasms. All the Writings of Bolinbroke Shaftesbury and Some others were familiar to me half a hundred years ago, and Since that Time Hume, Voltaire Gibbon Rousseau, the King of Prussia, D’Alembert, Diderot, Volney and many others. I am pretty well apprised of all their Objections and Difficulties, which have been so well answered, that I entertain no doubt of the Truth and Excellence of the Christian Religion. On the contrary I believe it to be the best Religion in the World. The profoundest System of Phylosophy and Policy. The best adapted to the intellectual, moral, Social, and Physical Constitution of Man and the World, and far beyond the reach of human Genius and Invention.
